[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                           U.S. COURT OF APPEALS
                                No. 04-13415                 ELEVENTH CIRCUIT
                                                                  June 14, 2005
                            Non-Argument Calendar
                                                              THOMAS K. KAHN
                          ________________________                  CLERK

                     BIA Nos. A79-478-881, A79-478-882,
                               A79-478-883, A79-478-884

HERNANDO ZULOAGA VILLABONA,
BEATRIZ EUGENIA ROJAS RENTERIA, et. al.,
                                                                 Petitioners,

      versus

U.S. ATTORNEY GENERAL,
                                                                 Respondent.
                          _________________________

                         Petition for Review of a Decision
                         the Board of Immigration Appeals
                          _________________________

                                  (June 14, 2005)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

      Hernando Zuloaga Villabona (“Villabona”), his wife, Beatriz Eugenia Rojas

Renteria, and their children, Andres Felipe Zuloaga Rojas and Luisa Fernanda

Zuloaga Rojas (collectively, “Petitioners”) petition this court to review the Board
of Immigration Appeal’s (“BIA’s”) summary order affirming the Immigration

Judge’s (“IJ’s”) decision denying their application for asylum. Because the

immigration proceedings in this case commenced after April 1, 1997, the

permanent rules of the Illegal Immigration Reform and Immigrant Responsibility

Act of 1996, Pub. L. No. 104-208, 110 Stat. 3009 (1996), govern this petition for

review.

      Petitioners present two issues. First, they contend that the BIA denied them

due process of law by failing to review adequately the fact they raised in appealing

the IJ’s decision to the BIA—that, if returned to Colombia, the ELN would kill

Villabona and physically harm the rest of the family. Petitioners concede that the

BIA is authorized to affirm an IJ decision without an opinion, but they say that, in

this case, the BIA should have issued an opinion stating the bases for its decision

with particularity.

      The relevant regulations provide that a single BIA member may affirm an

IJ’s decision without an opinion if -

      the Board Member determines that the result reached in the decision
      under review was correct; that any errors in the decision under review
      were harmless or nonmaterial; and that

      (A) the issues on appeal are squarely controlled by existing Board or
      federal court precedent and do not involve the application of
      precedent to a novel factual situation; or

                                          2
      (B) the factual and legal issues raised on appeal are not so substantial
      that the case warrants issuance of a written opinion in the case.

8 C.F.R. § 1003.1(e)(4)(i). Such an order does not necessarily imply approval of

all of the reasoning of the IJ’s decision, but it does signify the BIA’s conclusion

that any errors the IJ may have committed were harmless or immaterial. See id.

§ 1003.1(e)(4)(ii). Thus, under the regulations, Petitioners were not entitled to a

full opinion by the BIA.

      In this case, nothing in the record shows that the BIA failed to follow its

regulations. Moreover, as is apparent from the following discussion, the BIA

reasonably could conclude that this case met the standard for affirmance without

opinion. Hence, the agency acted in accordance with its own regulations, and we

deny the Petitioners’ petition as to this issue.

      As their second issue, Petitioners contend that the BIA erred in determining

that Villabona was not persecuted on account of his membership in a social group.

They assert the following: (1) Villabona belongs to a specific social group of

former governmental employees, and these employees “have a shared knowledge

regarding the government.” (2) The ELN targeted Villabona because of his

membership in this group and the information he gained during the time he was

employed by the government. (3) Villabona was perceived as loyal to the



                                           3
government, and in opposition to the ELN, and was thus persecuted as a result of

his imputed political opinion. (4) they have demonstrated that they have a well-

founded fear of future persecution. (5) Villabona attempted to relocate three times

within Colombia, but the ELN found and contacted him each time.

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). Because the BIA in this case expressly adopted

the IJ’s decision, we “review the IJ’s analysis as if it were the [BIA’s].” See id.

To the extent that the IJ’s decision was based on a legal determination, our review

is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001).

We must uphold the IJ’s factual determination that an alien is not entitled to

asylum if it is supported by substantial evidence. See Mazariegos v. U.S. Attorney

Gen., 241 F.3d 1320, 1323 (11th Cir. 2001); cf. Immigration and Nationality Act

(“INA”) § 242(b)(4)(B), 8 U.S.C. § 1252(b)(4)(B) (providing that “administrative

findings of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary”). Under this highly deferential standard of

review, we reverse the denial of asylum only if the evidence would compel a

reasonable factfinder to find that the requisite fear of persecution exists. INS v.




                                          4
Elias-Zacarias, 502 U.S. 478, 481 n.1, 112 S.Ct. 812, 815 n.1, 117 L. Ed. 2d 38

(1992).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”

See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1).

      A “refugee” is:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion . . . .

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory “refugee” status. Sepulveda v. U.S. Attorney Gen., 378 F.3d 1260, 1264

(11th Cir. 2004). If the applicant meets this burden, then the Attorney General

may exercise his discretion to grant the applicant asylum. Id. In this case, because

the IJ concluded that Petitioners failed to establish their eligibility for asylum,

there was no exercise of discretion. Accordingly, we need only address the




                                           5
question of whether substantial evidence supports the IJ’s conclusion that

Petitioners failed to establish that they were statutorily eligible for asylum.

      An alien is entitled to asylum if he or she can establish, with specific and

credible evidence: (1) past persecution on account of his or her membership in a

particular social group, political opinion, or other statutorily listed factor, or (2) a

“well-founded fear” that his or her membership in a particular social group,

political opinion, or other statutorily listed factor will cause future persecution.

8 C.F.R. § 208.13(a), (b); Sepulveda, 378 F.3d at 1264. “[A]n applicant must

demonstrate that his or her fear of persecution is subjectively genuine and

objectively reasonable.” Sepulveda, 378 F.3d at 1264 (internal quotation omitted).

Establishing a nexus between the statutorily listed factor and the feared

persecution requires the applicant to “present specific, detailed facts showing a

good reason to fear that he or she will be singled out for persecution on account

of” the statutorily listed factor. Id. (internal quotation omitted).

      If the alien demonstrates past persecution, he or she is presumed to have a

well-founded fear of future persecution unless the government can rebut the

presumption. 8 C.F.R § 208.13(b)(1). If, however, the alien does not establish

past persecution, he or she bears the burden of showing a well-founded fear of

persecution by showing that (1) he or she fears persecution based on his or her

                                            6
membership in a particular social group, political opinion, or other statutorily

listed factor; (2) there is a reasonable possibility he or she will suffer persecution

if removed to his or her native country; and (3) he or she could not avoid

persecution by relocating to another part of his or her country, if under all the

circumstances, it would be reasonable to expect relocation. See 8 C.F.R.

§ 208.13(b)(2), (3)(i).

      Neither the INA nor the regulations define “persecution.” We have

indicated that “persecution is an extreme concept, requiring more than a few

isolated incidents of verbal harassment or intimidation, and that mere harassment

does not amount to persecution.” Sepulveda, 378 F.3d at 1264 (internal

quotations omitted). Other courts have held that, to be an act of persecution, the

behavior must threaten death, punishment, or the infliction of substantial harm or

suffering. See Sharif v. INS, 87 F.3d 932, 935 (7th Cir. 1996). “Threats alone

generally do not constitute actual persecution; only rarely, when they are so

immediate and menacing as to cause significant suffering or harm in themselves,

do threats per se qualify as persecution.” Vatulev v. Ashcroft, 354 F.3d 1207,

1210 (10th Cir. 2003). “To qualify as persecution, a person’s experience must rise

above unpleasantness, harassment, and even basic suffering.” Nelson v. INS, 232

F.3d 258, 263 (1st Cir. 2000).

                                           7
      In this case, substantial evidence supports the IJ’s determination that

Petitioners failed to demonstrate either past persecution or a well-founded fear of

future persecution on account of a protected ground, as they failed to demonstrate,

with specific and credible evidence, that they suffered or will suffer persecution on

account of their political opinion or membership in a social group. 8 C.F.R.

§ 208.13(a), (b); Sepulveda, 378 F.3d at 1264. Petitioners failed to demonstrate

past persecution; all they established was that they received threatening phone

calls from the ELN. “Threats alone generally do not constitute actual

persecution.” See Vatulev, 354 F.3d at 1210. Furthermore, they failed to establish

that the ELN threatened Villabona because he was a former government employee.

Rather, as Villabona admitted, the ELN targeted him because of his investigation

into robberies that occurred at Emcali and because “[he] was meddling in things

that were not [his] business.” Finally, although Villabona may have been active

in the Conservative Party, the record contains no evidence establishing, nor does

her assert, that the ELN targeted him because of such activity or his political

opinion. Petitioners’ petition is therefore due to be, and is,

      DENIED.




                                           8